The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the following question:
  Whether when calculating the number of handicapped parking spaces to be allocated at the Arkansas State Capitol pursuant to A.C.A. § 27-15-313, the total number of parking spaces intended for public use would exclude those spaces intended for private use by the Legislators, Constitutional Officers and their employees.
It is my opinion that the answer to your question is "no".
The relevant statute is A.C.A. § 27-15-313 (Supp. 1989) which provides that:
  (a) Each public agency of this state, as defined in subdivision (3) of § 27-15-302, having jurisdiction over street parking or publicly owned and operated parking lots and facilities, including spaces adjacent to public agency buildings, shall provide a minimum number of specially designated and marked motor vehicle parking spaces for the exclusive use of motor vehicles bearing a disabled veteran license plate, a special handicapped person decal, or a special certificate issued under the provisions of this subchapter.
  (b) The following minimum number of parking spaces shall be provided for special handicapped vehicle parking:
  (1) One (1) space in the immediate vicinity of a building which houses the public agency including, but not limited to, state office buildings, courthouses, and city halls, if no parking for the public is provided on the premises of these buildings;
  (2) For publicly maintained and operated parking facilities intended for public use, one (1) parking space is recommended for handicapped person parking for the first twenty (20) parking spaces, or fraction thereof, and one (1) additional parking space for handicapped persons for the next eighty (80) parking spaces, or fraction thereof, and one (1) additional parking space for handicapped persons for each one hundred (100) parking spaces, or fraction thereof, after the first one hundred (100) parking spaces. [Emphasis added.]
The pertinent language in the statute above is found at section (b)(2), which prescribes the requirements for "pubicly maintained and operated parking facilities intended for public use". The provision requires a certain number of handicapped spaces based upon the number of spaces in the "facility".
The parking provided around the State Capitol is "publicly maintained and operated". The "Capitol Parking Control Committee" is given authority to establish or assign parking spaces for use by the various offices or persons working in the State Capitol. A.C.A. § 22-3-406. It is these assigned or "reserved" spaces which form the basis of your question, which is whether these spaces should be excluded when calculating the number of required handicapped spaces.
The statute does not expressly address this question. It states that for "publicly maintained and operated parking facilities intended for public use", spaces shall be provided based upon the number of parking spaces in the "facility". It does not say, however, that the number of handicapped spaces is to be based upon the number of parking spaces "intended for public use". The phrase "intended for public use", in my opinion, refers to the parking "facility" and not to each individual space. Thus, under the statute, if the parking facility is one intended for public use, the number of handicapped spaces must be based upon the total number of spaces in the "facility".
This conclusion is also reached when the statute is read as a whole. (A particular provision of a statute must be construed with reference to the statute as a whole. State v. Brown,283 Ark. 304, 675 S.W.2d 822 (1984)). When read as a whole, it can be seen that subsection (b)(1) of the statute refers to buildings with no parking provided for the public. Subsection (b)(2), in contrast, applies to "publicly maintained and operated parking facilities intended for public use". Thus, if parking is provided for the public in the parking "facility", then the requirements as to the number of required handicapped spaces in subsection (b)(2) must be met, based upon the number of parking spaces in the facility; and there is no exclusion for reserved parking spaces.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 It might even be contended, when the statute is read as a whole, that the phrase "intended for public use" does not refer to use or accessibility by the public, (the statute does not say "intended for the public's use), but rather, means intended for a public use, i.e., intended for the use of the state or a political subdivision. The reserved spaces for elected officials and their employees would fall within this construction.